Order, Family Court, New York County (Jody Adams, J.), entered on or about October 15, 2007, which, after a fact-finding hearing on remand, dismissed the neglect petition of the Administration for Children’s Services on the ground that the aid of the court was not required, unanimously affirmed, without costs.
The Family Court properly determined that the aid of the court was not required (see Family Ct Act § 1051 [cl). At the time of the fact-finding, the person alleged to be a danger to the child had not lived or visited the family home for over four years before the court’s decision was issued, and petitioner failed to articulate what disposition it was seeking and what court action would be required for Kirk’s safety.
Were we to consider the charges, we would find that petitioner failed to establish by a preponderance of the evidence its allegation that respondent parents neglected Kirk V. by failing to protect him from sexual abuse by his older brother. Concur— Tom, J.P., Moskowitz, Renwick and Freedman, JJ.